Title: From James Madison to Charles Jared Ingersoll, 20 January 1817
From: Madison, James
To: Ingersoll, Charles Jared



Dear Sir
Washington Jany. 20, 1817

I thank you for your attentive favor of the 16th. which gave me the first intelligence of the death of Mr. Dallas.  The melancholy event was received here with unfeigned grief, and by none more deeply, as you will readily conceive, than by myself.  Our Country will rarely lose a Citizen, whose virtues endowments and services will leave a stronger claim to its admiring and grateful recollections, than those which I had the best opportunities of witnessing, in our departed friend.  To his amiable family, the bereavement must be overwhelming indeed.  Accept Sir my cordial respects and good wishes

James Madison

